Citation Nr: 0033768	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  92-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to restoration of the 100 percent disability 
rating assigned for non-Hodgkin's lymphoma, diffuse, large 
cell type, involving the right tonsil and right cervical 
node.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO reduced the disability rating assigned for 
non-Hodgkin's lymphoma, diffuse, large-cell type, involving 
the right tonsil, right cervical node, status post right 
tonsillectomy and node excision, from 100 to zero percent 
effective October 1, 1991.  The veteran perfected an appeal 
of the reduced rating.

The case was previously before the Board in May 1993, at 
which time the Board remanded the case to the RO for further 
development.  In a September 1994 rating decision the RO 
increased the disability rating for non-Hodgkin's lymphoma 
from zero to 30 percent, effective October 1, 1991.  The case 
was then returned to the Board, and in January 1997 the Board 
again remanded the case to the RO for additional development.  
That development has been completed to the extent possible 
and the case returned to the Board for consideration of the 
veteran's appeal of the reduced rating.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, obtained all relevant evidence designated 
by the veteran, and provided the veteran with VA medical 
examinations to substantiate his appeal of the reduction in 
the assigned disability rating.

2.  Neither the original or the revised rating criteria for 
non-Hodgkin's lymphoma are more favorable to the veteran.

3.  The evidence shows that there has been no recurrence of 
non-Hodgkin's lymphoma since the completion of chemotherapy 
in September 1990.  

4.  Since September 30, 1991, the residuals of non-Hodgkin's 
lymphoma are manifested by fatigue and complaints of pain, 
weakness, and dyspnea.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of non-Hodgkin's lymphoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.117, Diagnostic Codes 
7709 and 7715 (1991), 38 C.F.R. §§ 4.1, 4.117, Diagnostic 
Code 7715 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records indicate that the veteran 
received treatment for a streptococcal throat infection while 
in service.  The service medical records make no further 
reference to any relevant abnormality.  His service records 
show that he served in Vietnam for approximately six months.

Medical reports from Alan H. Wynn, M.D., and Daniel Katcher, 
M.D., show that the veteran developed symptoms in January 
1990 that resulted in a diagnosis of malignant lymphoma, 
diffuse large cell variety, involving the right tonsil and 
the right cervical lymph node, in April 1990.  He received 12 
weekly chemotherapy treatments from June to September 1990.  
Based on that evidence, in an April 1991 rating decision the 
RO granted service connection for non-Hodgkin's lymphoma as a 
residual of Agent Orange exposure in accordance with 
38 U.S.C.A. § 1116(a).  The RO also assigned a 100 percent 
disability rating for the disorder from June 6, 1990, the 
date of his claim for service connection, to September 1, 
1991, one year following the cessation of chemotherapy.  In 
the April 1991 rating decision the RO reduced the rating to 
zero percent effective September 1, 1991.

In conjunction with a July 1991 VA examination the veteran 
reported feeling tired, that his feet and legs hurt, that his 
fingernails and toenails had fallen off but re-grown, that he 
had cramps in his right arm and intermittent spots on both 
upper arms, and that he had a cough and an earache.  He also 
complained of impotence that had gotten worse since 
undergoing the chemotherapy.  Physical examination revealed 
healed, benign wounds of the pharynx and no evidence of a 
recurrence of cancer.  With the exception of in-grown 
toenails, the examination revealed no abnormalities.  The 
neurological examination showed that his muscle bulk, tone, 
and strength was intact, with decreased sensation in the 
feet.  The examiner noted that the veteran experienced 
fatigue as a residual of the chemotherapy.  The examiner 
provided diagnoses of impotence; mild sensory neuropathy 
secondary to medication taken for lymphoma; no recurrence of 
cancer; and painful in-grown toenails secondary to 
chemotherapy.  

Based on the results of the July 1991 examination, in the 
November 1991 rating decision the RO reduced the rating for 
non-Hodgkin's lymphoma from 100 to zero percent effective 
October 1, 1991.  The RO also granted service connection for 
peripheral neuropathy and recurrent in-grown toenails, both 
rated as 10 percent disabling.

In his July 1992 substantive appeal the veteran asserted that 
the residuals of chemotherapy had rendered him at least 60 
percent disabled.  He reported experiencing extreme fatigue, 
numbness and cramps of the feet and legs, cramps in the 
throat and arms, back pain, loss of strength in the arms and 
legs, high blood pressure, impotence, and a skin rash, and 
that his toenails kept falling off.  

In conjunction with the Board's May 1993 remand, the RO 
afforded the veteran an additional VA examination in February 
1994.  During that examination the veteran complained of 
feeling weak and tired since receiving the chemotherapy and 
that he was impotent.  Physical examination revealed that he 
was five feet, ten inches tall and that he weighed 
201 pounds.  His throat was clear and no abnormalities were 
found on examination.  The examiner reported that the veteran 
had been in clinical remission since the chemotherapy had 
been given three years previously.  A chest X-ray showed no 
evidence of pulmonary disease.  A urology consultation 
resulted in a diagnosis of impotence of unknown etiology.

As previously stated, in the September 1994 rating decision 
the RO increased the rating for non-Hodgkin's lymphoma from 
zero to 30 percent effective October 1, 1991, based on the 
symptoms of weakness and fatigability.  The RO also granted 
service connection for impotency, rated as non-compensable, 
and assigned separate 10 percent ratings for peripheral 
neuropathy of the right and left legs, respectively.  The RO 
also granted entitlement to special monthly compensation for 
the loss of use of a creative organ.

In a July 1995 statement the veteran reported that he 
continued to experience weakness in his arms and legs, pain 
over most of his body, numbness in his legs, a locking elbow, 
and blood pressure problems.  He also reported having 
difficulty breathing, and stated that he had stopped smoking 
more than 25 years previously.  He stated that he had a lump 
under his left arm and that his right elbow bled very easily 
and remained a strange blue color.  

In conjunction with the Board's January 1997 remand, the RO 
provided the veteran with an additional VA examination in 
February 1997.  The examiner at that time found that the 
cancer that was diagnosed in 1990 had not resulted in any 
fever, weight loss, pruritus, or anemia.  The examiner stated 
that while undergoing the chemotherapy the veteran had 
developed pneumonia, hair loss, foot blisters, loss of his 
toenails, recurrent skin rashes, general body weakness, neck 
cramps, worsening of his pre-existing impotence, easy 
fatigability, and dyspnea.  He was in complete remission 
following the chemotherapy, but continued to complain of 
chronic dyspnea, easy fatigability, recurrent generalized 
weakness, recurrent loss of his toenails, recurrent neck 
cramps, a sensation of insects crawling on his face, and 
recurrent skin rashes.  He also reported that he worked full 
time as a letter carrier.

On examination the veteran's height was five feet, ten inches 
and his weight was 210 pounds, which the examiner 
characterized as slightly overweight.  The examiner found 
rough and thickened skin on the elbows, but no evidence of a 
rash.  There was a healed, non-sensitive two-inch scar on the 
right side of the neck.  Examination of the chest and lungs 
revealed normal breath sounds and no evidence of rales or 
rhonchi.  The examiner found a small, subcutaneous nodule on 
his back that was not tender.  The examiner stated that the 
veteran ambulated well and found no weakness in the arms or 
legs.  There were no joint abnormalities or any edema of the 
extremities.  The neurological examination revealed no 
abnormalities.  Results of blood and urine testing were 
within normal limits, with the exception of slightly elevated 
liver enzymes.  The examiner referenced a February 1994 X-ray 
study of the chest, which was normal, and an X-ray study of 
the lumbosacral spine showed evidence of degenerative joint 
disease.  Based on the examination and review of the claims 
file, the examiner provided relevant diagnoses as follows: 
non-Hodgkin's lymphoma, in remission, status post 
chemotherapy in 1990; mild restrictive lung disease based on 
February 1995 pulmonary function testing, which could be 
secondary to his chemotherapy; chronic fatigue syndrome of 
unknown cause; and mildly elevated liver enzymes, which could 
be due to the medication taken for hypercholesterolemia.  

The report of an X-ray study conducted in conjunction with 
the February 1997 examination showed chronic obstructive 
pulmonary disease and mild cardiomegaly, but no acute 
pneumonic infiltrates.  Following the X-ray studies and 
additional diagnostic testing, in March 1997 the VA examiner 
provided an additional report.  In the March 1997 report the 
examiner stated that the blood and urine test results were 
within normal limits, except for elevated liver enzymes, and 
that pulmonary function testing performed in February 1997 
was within normal limits.  The examiner stated that the mild 
restrictive lung disease found in February 1995 was most 
likely secondary to the chemotherapy, but that his current 
complaints of dyspnea could not be explained.  The examiner 
stated that the veteran had not shown any fever, pruritus, or 
anemia at the time of the examination, and that his complaint 
of chronic fatigue was of unknown etiology.

In a statement dated later in February 1997, the veteran 
indicated that some of the symptoms, which he believed to be 
nerve related, occurred intermittently.  He stated that as a 
result, they were not properly evaluated on VA examination in 
February 1997 because the symptoms had not been present on 
that particular day.  

In March 1997 the RO received private treatment records dated 
from August 1993 to 1997 that show that the veteran worked on 
a full-time basis as a mailman, that he walked many miles in 
working, and that he was very active.  He received ongoing 
treatment for high cholesterol, hypertension, hemorrhoids, 
upper respiratory infections, impotence, chronic low back 
pain, and arthritis of the shoulder.  His weight was 
consistently between 200 and 210 pounds.  An August 1993 
treatment record indicates that a liver function study was 
acceptable, and the physician noted that the veteran was on 
medication for high cholesterol.  In October 1994 he 
complained of general malaise that was attributed to an upper 
respiratory infection.  In January 1995 he reported having 
experienced shortness of breath over the previous two days, 
once while carrying his mailbag and once while shoveling 
snow.  He indicated that the episodes had not resolved with 
rest but resolved when he finished his mail route.  He denied 
any chest pain, nausea, vomiting, diaphoresis, fever, 
wheezing, or heartburn.  

An X-ray study of the chest in January 1995 revealed no 
evidence of pulmonary disease.  The veteran underwent 
pulmonary function tests in February 1995 due to complaints 
of wheezing and dyspnea with exertion.  At that time the 
treatment provider recorded a history of the veteran smoking 
one and a half packs of cigarettes per day for ten years.  He 
also noted that the veteran had received treatment for 
lymphoma.  The diagnostic testing resulted in an impression 
of a mild early restrictive ventilatory defect and persistent 
chronic respiratory acidosis.  

In a February 1995 treatment note the veteran's physician 
described the results of the pulmonary function tests and a 
chest X-ray as normal, and the shortness of breath had 
improved by the end of February.  In May 1995 the veteran 
denied experiencing any significant shortness of breath, and 
the physician found that the problem had improved.  Liver 
function tests in May 1995 were again reported as acceptable.  
In November 1995 the veteran did not complain of shortness of 
breath, but reported having experienced fatigue for the 
previous five years.  His complaint of right shoulder pain 
was assessed as bursitis.  In November and December 1996 the 
veteran again complained of shortness of breath and chest 
pain with any activity, which resolved with rest.  

In November 1999 the RO received additional treatment records 
from Dr. Katcher.  Pulmonary function testing in June 1990 
revealed evidence of possible early restrictive ventilatory 
defect, but no evidence of obstructive disease.  Additional 
testing in September 1990 showed a reduction in residual 
volume and functional residual capacity and evidence of 
moderate hypoxemia.  The records document the course of 
chemotherapy that the veteran received from June through 
August 1990, and all the side effects of the chemotherapy.  
X-ray studies of the chest in August and September 1990 
showed no evidence of pulmonary edema, pneumonitis, or 
infiltrates.  A computerized tomography (CT) scan of the neck 
in September 1991 showed complete resolution of the 
previously enlarged lymph nodes in the neck, and an enlarged 
tonsil that could be secondary to hyperplastic changes or a 
neoplastic process.  In an April 1994 report Dr. Katcher 
stated that the veteran was feeling well since the cessation 
of chemotherapy, except for feeling tired.  He weighed 
202 pounds and a physical examination was unremarkable.  The 
physician found that he remained in complete clinical 
remission.

In July 2000 the RO provided the veteran a VA oncology 
examination, which included a review of the evidence in the 
claims file and additional diagnostic testing.  The examiner 
referenced the February 1997 VA examination report, which 
showed elevated liver enzymes, and the February 1997 chest X-
ray that had revealed chronic obstructive pulmonary disease 
and questionable slight cardiomegaly.  

During the examination the veteran complained of persistent 
fatigue since having received the chemotherapy.  He also 
reported taking medication for hypertension and 
hypercholesterolemia, but claimed that the symptoms preceded 
taking the medication.  He stated that he awakened at 5:00-
6:00 a.m. and retired at 10:30 p.m.  He worked full-time as a 
mail carrier and was able to conduct his activities in that 
capacity.  He also participated in church and social 
activities in the evenings and on weekends.  He stated that 
for the previous four years the first four fingers of the 
left hand became intermittently numb or ached, which his 
private physician had diagnosed as carpal tunnel syndrome.  
His weight and appetite were stable.  He denied experiencing 
any shortness of breath, dyspnea on exertion, or paroxysmal 
nocturnal dyspnea.  He had smoked in the past but had quit 
more than 30 years previously.  

Physical examination revealed that he was slightly obese and 
in no apparent distress.  Examination of the various body 
systems revealed no abnormalities, and the examiner found his 
strength to be normal.  Prior to completion of the diagnostic 
testing the examiner provided diagnoses of diffuse large cell 
non-Hodgkin's lymphoma, in complete remission, status post 
chemotherapy; a history of hypertension; a history of 
hypercholesterolemia; a history of carpal tunnel syndrome; 
and a history of fatigue, which the examiner was unable to 
relate to the prior chemotherapy; abnormal liver enzymes in 
1997 of unknown etiology; an abnormal chest X-ray with a 
history of smoking; and impotence, probably due to 
hypertension medications but aggravated by the chemotherapy.  

Following the completion of the diagnostic tests, in an 
addendum to the examination report the examiner stated that 
all diagnostic testing was normal.  He also found that the X-
ray study of the chest revealed only slight left ventricular 
prominence, which he found to be insignificant.  Pulmonary 
functions tests were also within normal limits.

Law and Regulations

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO has requested the veteran to submit medical evidence 
in support of his contentions on multiple occasions, and 
obtained all records designated by the veteran.  In addition, 
the RO provided him VA examinations in July 1991, February 
1994, February 1997, and July 2000.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.  The 
Board further finds that the RO has complied with the 
instructions contained in the Board's prior remands, and that 
additional development is not required.  Stegall v. West, 11 
Vet. App. 268 (1998) (the veteran is entitled to compliance 
with the Board's remand instructions as a matter of law).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

During the pendency of the veteran's appeal, the regulations 
pertaining to the evaluation of non-Hodgkin's lymphoma were 
revised.  Schedule for Rating Disabilities, the Hemic and 
Lymphatic System, 60 Fed. Reg. 49227 (1995).  Because the 
veteran's appeal was initiated prior to the change in the 
regulations, he is entitled to the application of the version 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

The veteran was provided the revised regulations in a May 
1997 supplemental statement of the case, and the RO 
considered the revised regulations at that time in denying 
entitlement to a rating in excess of 30 percent.  The Board 
finds, therefore, that it can consider the original and 
revised rating criteria without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384 (1993).

Under the original version of the rating criteria, non-
Hodgkin's lymphoma was rated as Hodgkin's disease.  A 30 
percent rating was warranted where the disorder was 
productive of an occasional low-grade fever, mild anemia, 
fatigability or pruritus.  A 60 percent rating applied for 
general muscular weakness with loss of weight and chronic 
anemia; or where there were secondary pressure symptoms such 
as marked dyspnea, edema with pains and weakness of an 
extremity, or other evidence of severe impairment of general 
health.  A 100 percent rating was applicable for acute 
(malignant) types or chronic types with frequent episodes of 
high and progressive fever or febrile episodes with only 
short remissions, generalized edema, ascites, pleural 
effusion, or severe anemia with marked general weakness.  The 
100 percent rating was continued for one year following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure.  At the end of one year, if 
there had been no recurrence of the disease, the rating was 
based on residuals.  38 C.F.R. § 4.117, Diagnostic Codes 7709 
and 7715 (1991).  

Under the revised rating criteria, Diagnostic Code 7715 
provides that a 100 percent rating is warranted for non- 
Hodgkin's lymphoma where there is active disease or during a 
treatment phase.  The 100 percent rating is continued beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating is determined by mandatory VA examination.  
Any change in evaluation based on that or any subsequent 
examination is subject to the provisions of 38 C.F.R. § 
3.105.  If there has been no local recurrence or metastasis, 
the disorder shall be rated on the residuals.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As an initial matter the Board notes that the RO reduced the 
disability rating for non-Hodgkin's lymphoma from 100 to zero 
percent in November 1991 without providing prior notice of 
the proposed reduction to the veteran, as is currently 
required by 38 C.F.R. § 3.105(e).  The regulations in effect 
in 1991, however, specified that following the one year 
period after the cessation of treatment, the disability was 
to be rated based on residuals.  There was no provision in 
the regulation that the RO had to follow the procedure 
outlined in 38 C.F.R. § 3.105(e) prior to reducing the 
rating.  In addition, with the April 1991 grant of service 
connection and assignment of the 100 percent rating, the RO 
informed the veteran that the rating would be reduced to zero 
percent in September 1991.  The Board finds, therefore, that 
the rating reduction was not inherently flawed, and that the 
veteran's entitlement to restoration of the 100 percent 
rating is dependent upon whether the facts show that a higher 
rating was warranted.  But see Hayes v. Brown, 9 Vet. App. 
67, 73 (1996) (if the RO reduces the rating without observing 
applicable regulations, the reduced rating is void ab initio 
and will be set aside).

The original rating criteria provided that the 100 percent 
rating assigned for active malignant disease was continued 
for one year following the cessation of treatment and that at 
the end of that year, if there had been no recurrence of the 
disease, the rating was to be based on residuals.  The 
veteran was diagnosed with diffuse large-cell non-Hodgkin's 
lymphoma in April 1990, and completed the chemotherapy for 
the disease in September 1990.  Numerous VA examination 
reports and reports from the veteran's private physicians 
show that there has been no recurrence of the disease since 
the disease was initially treated in 1990.  The Board finds, 
therefore, that the non-Hodgkin's lymphoma is not chronic or 
recurrent, that the one year period following the cessation 
of treatment ended in September 1991, and that effective 
October 1, 1991, the disorder must be evaluated based on 
residuals of the disease.

According to the original rating criteria, a 100 percent 
rating was also applicable for acute (malignant) or chronic 
disease that was manifested by frequent episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.  As previously 
stated, there was no recurrence of the disease since the 
disease was initially treated in 1990.  The Board finds, 
therefore, that the acute disease that occurred in 1990 was 
no longer present in September 1991, and that the disease was 
not chronic in nature.  The evidence does not show that in 
September 1991 the residuals of the disease were manifested 
by any episodes of fever, edema, ascites, pleural effusion, 
or anemia.  Although subsequent testing revealed evidence of 
a pulmonary restrictive ventilatory defect, none of the 
diagnostic testing or X-ray studies have shown any evidence 
of pleural effusion following the cessation of chemotherapy 
in September 1990.  The Board finds, therefore, that the 
criteria for the 100 percent rating were not met in September 
1991, and that the veteran is not entitled to restoration of 
the 100 percent rating.

The Board is required to consider all relevant laws and 
regulations in addressing the veteran's contention that the 
disability resulting from non-Hodgkin's lymphoma is more 
severe than that shown in the 30 percent rating that has been 
assigned.  Schafrath, 1 Vet. App. at 589.  In addition to 
addressing his entitlement to restoration of the 100 percent 
rating, which was the basis of his appeal, the Board will, 
therefore, consider his entitlement to a disability rating in 
excess of 30 percent.  In conducting that analysis the Board 
finds that neither the original or the revised rating 
criteria are more favorable to the veteran.  VAOPGCPREC 3-
2000.

The original rating criteria provided a 60 percent rating for 
general muscular weakness with loss of weight and chronic 
anemia; or where there were secondary pressure symptoms such 
as marked dyspnea, edema with pains and weakness of an 
extremity, or other evidence of severe impairment of general 
health.  Although the veteran complained of overall body pain 
and weakness, no weakness or extremity edema has been found 
on multiple examinations.  The evidence does not show that 
the disease or chemotherapy resulted in any loss of weight, 
in that the veteran's weight remained relatively stable and 
the examiners characterized him as slightly obese.  None of 
the diagnostic testing has revealed any evidence of anemia.  
The veteran has also complained of dyspnea, but the pulmonary 
function tests documented no more than a mild restrictive 
disorder; the evidence does not show, therefore, that the 
residuals of the disease are manifested by marked dyspnea.  
In addition, the evidence does not show that the disease 
caused severe impairment of general health, in that his 
physician stated in April 1994 that, other than feeling 
tired, the veteran felt well and his physical examination was 
unremarkable.  The VA examinations have not documented any 
significant impairment of his health.  Although diagnostic 
testing has revealed elevated liver enzymes, that finding has 
been attributed to the medication that he takes for 
hypertension and has not been found to be clinically 
significant, in that his treating physician found that the 
finding did not warrant further investigation or treatment.  
He has continued to maintain his employment as a mail carrier 
and the disease does not appear to have had any significant 
affect on his employment since September 1991.  The Board 
finds, therefore, that the criteria for a 60 percent rating 
for the residuals of non-Hodgkin's lymphoma have not been 
met.

The revised rating criteria indicate that at the end of the 
one-year period following the cessation of treatment, the 
residuals of non-Hodgkin's lymphoma are to be evaluated based 
on residuals.  The evidence shows that the residuals include 
fatigue, complaints of pain, weakness, and dyspnea, in-grown 
toenails, a loss of sensation in the lower extremities, and 
impotence.  The fatigue and complaints of pain, weakness, and 
dyspnea are compensated by the 30 percent disability rating 
that has been assigned based on the original rating criteria 
for Diagnostic Code 7715.  The RO has established separate 
grants of service connection for in-grown toenails, loss of 
sensation in the lower extremities, and impotence as 
recurrent in-grown toenails, rated as 10 percent disabling; 
peripheral neuropathy of the left and right lower 
extremities, each rated as 10 percent disabling, 
respectively; and impotence, rated as non-compensable but 
supporting the grant of special monthly compensation for the 
loss of use of a creative organ.  Effective October 1, 1991, 
the veteran has a combined rating of 50 percent, plus the 
grant of special monthly compensation.

The Board notes that the rating criteria for chronic fatigue 
syndrome, which disorder is most analogous to the veteran's 
symptoms, provide a 40 percent disability rating if the 
disorder is manifested by debilitating fatigue, cognitive 
impairments, or other impairments which are nearly constant 
and restrict routine daily activities to 50 to 75 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year.  The evidence does not show that the 
fatigue or complaints of pain, weakness, and dyspnea have 
resulted in significant restriction in the veteran's daily 
activities or any periods of incapacitation.  He has 
continued to work full time and to engage in social and 
church activities.  The Board finds, therefore, that 
consideration of the rating criteria for chronic fatigue 
syndrome does not result in a higher rating.  38 C.F.R. 
§§ 4.20, 4.88b, Diagnostic Code 6354.

The evidence does not show that the non-Hodgkin's lymphoma 
and required chemotherapy have resulted in any other 
disabilities, or that the service-connected disorders are 
more disabling than that reflected in the assigned ratings.  
The veteran reported experiencing recurrent neck cramps, a 
sensation of insects crawling on his face, and recurrent skin 
rashes, but no relevant abnormalities have been found on 
objective examination.  Although the veteran has 
osteoarthritis in multiple joints, bursitis, hypertension, 
hypercholesterolemia, carpal tunnel syndrome, and abnormal 
liver enzymes, those findings and/or disorders are not shown 
to be related to the non-Hodgkin's lymphoma or chemotherapy.  
The Board finds, therefore, that entitlement to higher 
disability ratings for the residuals of non-Hodgkin's 
lymphoma are not warranted.  

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the appeal to 
restore the 100 percent rating for non-Hodgkin's lymphoma.  
The Board has also determined that the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 30 percent for non-Hodgkin's lymphoma.


ORDER

The appeal to restore the 100 percent disability rating for 
non-Hodgkin's lymphoma, diffuse, large cell type, involving 
the right tonsil and right cervical node, is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for non-Hodgkin's lymphoma, diffuse, large cell 
type, involving the right tonsil and right cervical node, is 
denied.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


